11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
Michael Ray Breaux
Appellant
Vs.                   No.
11-03-00238-CR B Appeal from Taylor County
State of Texas
Appellee
 
The trial
court convicted Michael Ray Breaux, upon his plea of no contest, of aggravated
assault.  Pursuant to the plea bargain
agreement, the trial court assessed appellant=s punishment at confinement for 15 years.  We dismiss for want of jurisdiction.
The
sentence was imposed on March 31, 2003. 
On March 31, 2003, the trial court certified that appellant had no right
to appeal in this case.  Appellant filed
a pro se motion for new trial on May 7, 2003, 37 days after the date the
sentence was imposed.  Appellant filed a
pro se notice of appeal on August 5, 2003, 127 days after the date the sentence
was imposed.
Neither
the motion for new trial nor the notice of appeal was timely filed.  TEX.R.APP.P. 21.6 and 26.2.  When the clerk=s record was received in this court, the clerk of this court requested
that appellant respond showing grounds for continuing his appeal when it
appeared that he had no right to appeal and that his motion for new trial and
notice of appeal were out of time. 
Appellant has responded by stating that his trial counsel=s negligent failure to advise him about
appellate time limits and his ignorance of the laws and rules resulted in
delays in pursuing his appeal.
 Absent the timely perfection of an appeal,
this court lacks jurisdiction to entertain the appeal.  Slaton v.
State, 981 S.W.2d 208 (Tex.Cr.App.1998); Olivo v. State, 918 S.W.2d
519 (Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108
(Tex.Cr.App.1993); Shute v. State, 744 S.W.2d 96 (Tex.Cr.App.1988).  
Moreover, we note that the trial court has certified that appellant has
no right to appeal.
The appeal
is dismissed for want of jurisdiction.
 
September 11, 2003                                                                 PER
CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.